UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                               )
DANTE LIZALDE,                                 )
                                               )
              Plaintiff,                       )
                                               )
      v.                                       )       Civil Action No. 19-cv-0956 (KBJ)
                                               )
MARTIN G. GOLDBERG, et al.,                    )
                                               )
              Defendants.                      )
                                               )


                                  MEMORANDUM OPINION

       In 1998, a jury found plaintiff Dante Lizalde guilty of conspiring to distribute

and to possess with intent to distribute cocaine, conspiring to import cocaine, and

aiding and abetting the possession of cocaine with intent to distribute; as a result of

these convictions, Lizalde was sentenced to three concurrent terms of 292 months of

imprisonment. See Lizalde v. United States, No. 07-cv-5082, 2007 WL 4373287, at *1

(E.D.N.Y. Dec. 10, 2007). Lizalde’s conviction was affirmed on direct appeal, United

States v. Lizalde, 38 F. App’x 657 (2d Cir. 2002), cert. denied, 537 U.S. 1059 (2002),

and his motions seeking collateral relief under 28 U.S.C. § 2255 were denied. See

Lizalde, 2007 WL 4373287, at *1–2; Lizalde v. United States, Nos. 13-3038, 13-4390

(2d Cir. Dec. 16, 2013). 1

       Proceeding pro se, Lizalde has filed the instant Complaint against Attorney

General William Barr and President Donald Trump, as well as three of the attorneys



1
  According to records from the Federal Bureau of Prisons that are available online, Lizalde is
currently incarcerated at FCI Victorville and is scheduled to be released on December 26, 2019.
who represented him in his prior criminal proceedings (collectively, “Defendants”).

(See Compl., ECF No. 1.) See also United States v. Lizalde, No. 97-cr-0649-12

(E.D.N.Y.). 2 Lizalde alleges that, during the course of his trial, his defense attorneys

and the government conspired to “drag[] him to a court’s hearing where he was

compelled to be a witness against himself” (Compl. at 1), and that jury’s verdict is

“NULL AND VOID” because the jury “never found Lizalde guilty of the drug type nor

the drug amount” (id. at 2; see also id. at 4 (asserting that “[t]he government, in

conspiracy with Lizalde’s attorney[s], kept Lizalde under slavery for almost 20 years,

without any remedy”)). Lizalde further asserts that Defendants have violated his

constitutional rights and the Universal Declaration of Human Rights. (See id. at 4.) As

a remedy for these alleged violations, Lizalde seeks an award of compensatory and

punitive damages. (See id. at 5.)

          Upon sua sponte review of Lizalde’s complaint, this Court has determined that

the pleading is subject to dismissal under Federal Rules of Civil Procedure 8(a) and

12(b)(6), for the reasons stated below.

                                                    I.

          “Ordinarily, the sufficiency of a complaint is tested by a motion brought under

Rule 12(b)(6), which tests whether a plaintiff has properly stated a claim” upon which

relief can be granted. Bauer v. Marmara, 942 F. Supp. 2d 31, 37 (D.D.C. 2013) (citing

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). “However, if the complaint’s failure to

state a claim for the purpose of Rule 12(b)(6) is patent, it is practical and fully

consistent with plaintiffs’ rights and the efficient use of judicial resources for the court



2
    The defendant attorneys are Martin G. Goldberg, Richard B. Lind, and Marcia Shein.


                                                    2
to act on its own initiative and dismiss the action.” Shaw v. Ocwen Loan Servicing,

LLC, No. 14-cv-2203, 2015 WL 4932204, at *1 (D.D.C. Aug. 18, 2015) (internal

quotation marks and citation omitted). Furthermore, under Rule 8(a), a court may

dismiss a complaint that does not “contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility

“is not akin to a probability requirement, but it asks for more than a sheer possibility

that a defendant has acted unlawfully.” Id. (internal quotation marks and citation

omitted). The plausibility standard is satisfied “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citation omitted).

       That said, it is well established that pro se pleadings are entitled to liberal

interpretation. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). “However, this

consideration does not constitute a license for a plaintiff filing pro se to ignore the

Federal Rules of Civil Procedure or expect the Court to decide what claims a plaintiff

may or may not want to assert.” Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987).

Indeed, district courts have discretion to dismiss a pro se plaintiff’s complaint sua

sponte where there is simply “no factual or legal basis for alleged wrongdoing by

defendants,” such that it is “‘patently obvious’ that the plaintiff cannot prevail on the

facts alleged in the complaint.” Perry v. Discover Bank, 514 F. Supp. 2d 94, 95

(D.D.C. 2007) (quoting Baker v. Director, U.S. Parole Comm’n, 916 F.2d 725, 726–27

(D.C. Cir. 1990)).

                                             II.




                                              3
       Turning first to Lizalde’s claim for damages under the United Nations Universal

Declaration of Human Rights, this Court finds that it is patently obvious that this claim

fails as a matter of law because “[t]his declaration is merely a nonbinding resolution,

not a treaty. It is not and does not purport to be a statement of law or of legal

obligation.” Haitian Refugee Ctr., Inc. v. Gracey, 600 F. Supp. 1396, 1406 (D.D.C.

1985) (internal quotation marks and citation omitted), aff’d sub nom. Haitian Refugee

Ctr. v. Gracey, 809 F.2d 794 (D.C. Cir. 1987). “It is plain, therefore, that this

declaration provides no right of action for the plaintiff[].” Id.; see also Ficken v. Rice,

No. 04-cv-1132, 2006 WL 123931, at *5–6 (D.D.C. Jan. 17, 2006) (dismissing claims

seeking damages based on violation of the U.N. Universal Declaration of Human Rights

because “[t]hough the U.N. Declaration may be considered evidence of customary

international law, it is not legally binding or self-executing” (citation omitted)).

       With respect to Lizalde’s demand for monetary damages from the Attorney

General and the President for purported violations of his constitutional rights stemming

from his allegedly invalid trial and convictions, this Court finds that any such claim—

whether viewed as a claim for individual capacity damages under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), or an

official capacity damages claim—necessarily fails under the Supreme Court’s ruling in

Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). In Heck v. Humphrey, the plaintiff

brought an action under 42 U.S.C. § 1983 against prosecutors and police investigators

involved in his criminal prosecution, alleging that the prosecutors and police had

engaged in unlawful conduct that led to his arrest and unconstitutional conviction. 512
U.S. at 479. The Supreme Court noted that “the hoary principle that civil tort actions




                                             4
are not appropriate vehicles for challenging the validity of outstanding criminal

judgments applies to § 1983 damages actions that necessarily require the plaintiff to

prove the unlawfulness of his conviction or confinement[.]” Id. at 486. And the Court

specifically held that

              in order to recover damages for allegedly unconstitutional
              conviction or imprisonment, or for other harm caused by
              actions whose unlawfulness would render a conviction or
              sentence invalid, a . . . plaintiff must prove that the conviction
              or sentence has been reversed on direct appeal, expunged by
              executive order, declared invalid by a state tribunal
              authorized to make such determination, or called into question
              by a federal court’s issuance of a writ of habeas corpus[.]


Id. at 486–87 (footnote omitted); see also Williams v. Hill, 74 F.3d 1339, 1340–41

(D.C. Cir. 1996) (per curiam) (applying the rule announced in Heck to Bivens actions).

Accordingly, when faced with a civil action against a federal defendant related to a

prior criminal proceeding, “the district court must consider whether a judgment in favor

of the plaintiff would necessarily imply the invalidity of his conviction or sentence; if it

would, the complaint must be dismissed unless the plaintiff can demonstrate that the

conviction or sentence has already been invalidated.” Heck, 512 U.S. at 487.

       Here, Lizalde’s constitutional claims necessarily implicate the validity of his

convictions and sentence, and he does not plead in his complaint that his convictions or

sentence have been reversed or otherwise invalidated. Therefore, consistent with

binding Supreme Court precedent, his constitutional claims for damages against the

President and the Attorney General necessarily fail. See, e.g., Johnson v. Williams, 699
F. Supp. 2d 159, 171 (D.D.C. 2010), aff’d sub nom. Johnson v. Fenty, No. 10-5105,

2010 WL 4340344 (D.C. Cir. Oct. 1, 2010); Jones v. Yanta, No. 07-1172, 2008 WL
5
2202219, at *1 (D.D.C. May 27, 2008).

       Finally, with respect to Lizalde’s claims against his three former defense counsel

for alleged constitutional violations, it is clear that “[t]here can be no violation of the

Constitution without governmental action. . . and governmental action requires that the

party charged with the deprivation must be a person or entity who may fairly be said to

be a governmental actor.” Woytowicz v. George Washington Univ., 327 F. Supp. 3d
105, 115 (D.D.C. 2018) (internal quotation marks, citation, and alterations omitted); see

also Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50 (1999). And the law is

likewise clear that that criminal defense attorneys, regardless of whether they are

retained counsel, public defenders, or court-appointed, are not governmental actors for

purposes of constitutional claims. See Hinton v. Rudasill, 624 F. Supp. 2d 48, 50 n.2

(D.D.C. 2009) (citing Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981)). Thus, Lizalde’s

damages claims against Goldberg, Lind, and Shein must be dismissed as well.

                                             III.

       For the reasons explained above, this Court will dismiss Lizalde’s complaint

under Federal Rules of Civil Procedure 8(a) and 12(b)(6) sua sponte. A separate, final

Order accompanies this Memorandum Opinion.




DATE: May 7, 2019                          Ketanji Brown Jackson
                                           KETANJI BROWN JACKSON
                                           United States District Judge




                                              6